MEMORANDUM**
Wayne Neal Jenkins appeals from the district court’s judgment denying his 28 U.S.C. § 2255 motion challenging his 360-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Jenkins contends that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies retroactively on collateral review and entitles him to relief. These contentions are foreclosed by this court’s decision in United States v. Cruz, 423 F.3d 1119, 1120-21 (9th Cir.2005), cert. denied, — U.S. -, 126 S. Ct. 1181, 163 L.Ed.2d 1138 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.